Pee Oueiam.
The defendant relied upon the plea of self-defense and offered much evidence in support thereof, the substance of which is re*845cited in the opinion of this Court on the former appeal of this cause. S. v. Bryant, 213 N. C., 752. Likewise, testimony relied upon by the State not here given is also there detailed at some length. The defendant has been twice tried by a jury of his peers. Each time the jury has weighed his conduct and determined the credibility of the testimony relied upon by him to establish self-defense. In each case the jury has rejected the defendant's theory of the occurrence and has found him guilty of an unlawful killing. We fail to find in the exceptive assignments of error sufficient cause for awarding the defendant a third trial.
No error.